DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/02/2022 has been entered.


Response to Amendment
Received 06/02/2022

	Claim(s) 1, 2, 4-9, 11-14, 16-21, 28, and 29 are pending.
	Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, and 17 has been amended.
Claim(s) 3, 10, 15, and 22-27 have been cancelled.
Claim(s) 28 and 29 have been added.
The 35 U.S.C § 103 rejection to claims 1, 2, 4-9, 11-14, 16-21, 28, and 29 have been fully considered in view of the amendments received 06/02/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 06/02/2022


Regarding independent claim(s) 1, 8, and 17:

Applicant’s arguments (Remarks, Page 10: ¶ 5 to Page 11: ¶ 1), filed 06/02/2022, with respect to the rejection(s) of claim(s) 1, 8, and 17 under 35 U.S.C § 103 have been fully considered and are persuasive. Although, user selection or playback corresponds to forms of navigation of video content upon a timeline, Williams et al. (US PGPUB No. 20160379682 A1) fails to disclose navigating through a virtual scene in the video content. Moreover, navigating through a virtual scene in the video content, implies a three-dimensional/surrounding environment that is navigated or a two-dimensional playback that allows for forwarding or reversing (i.e. navigation) through a scene. And although Williams et al. teaches a navigation of a timeline and a virtual scene, this corresponds to a navigation of a virtual scene, and not explicitly navigation through a virtual scene in the video content. The virtual scene and the navigation are detached, as opposed to an overlapping timeline within a virtual scene that allows the navigation to be performed through the scene (e.g. Netflix playback control options). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al., in view of You et al. (US PGPUB No. 20170026577 A1), and further in view of Kotake et al. (US PGPUB No. 20050116964 A1).
Note: the prior art of You et al. teaches location and user navigation through a virtual scene an implicit manner, therefore the prior art of Kotake et al. is relied upon to teach a more explicit teaching of location and user navigation through a virtual scene.

Applicant’s arguments (Remarks, Page 11: ¶ 2), filed 06/02/2022, with respect to the rejection(s) of claim(s) 1, 8, and 17 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, You et al. fails to explicitly teach that the head movement(s) of the user corresponds to locations within the virtual scene in video content at a current time. In other words, You implicitly teaches the user having one or more viewing locations corresponding to a particular viewpoint at a particular moment in time (current and/or subsequent) by panning left or right (You; [¶ 0091-0093], Figs. 5A-C). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al., in view of the prior art as mentioned above.


Regarding dependent claim(s) 2, 4-7, 9, 11-14, 16, and 18-21:

Applicant’s arguments (Remarks, Page 14: ¶ 3), filed 06/02/2022, with respect to the rejection(s) of claim(s) 2, 4-7, 9, 11-14, 16, and 18-21 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1, 8, and 17:

Applicant argues (Remarks, Page 10, ¶ 4), that “None of the information in FIG. 8 or FIG. 9 includes any location of any viewpoint, and in particular, no identification is made of a current location of the current viewpoint or a subsequent location of a subsequent viewpoint. When a timeline element 903 is selected by a user, a video clip corresponding to that timeline element 903 is played [0097]. When a specific timeline element 903 is chosen, the corresponding video clip is played, no matter what the user’s current viewpoint is or wherein the video the user is watching video.”
The Examiner disagrees. Wherein, Applicant fails to view that the one or more timeline elements are depicted (within Fig. 9) with respective location(s) within a timeline, as taught by Williams et al. Moreover, the location claimed (e.g. current location, subsequent location) fails to specify limitations, such as three-dimensional coordinates, two-dimensional coordinates, distance/depth, latitude and longitude in either a real or virtual manner, that would indicated that the locations claimed is more than one or more locations upon a two-dimensional user-interface (i.e. a timeline). 
Even further, the current location of the current viewpoint and the subsequent location of the subsequent viewpoint as claimed fails to disclose that the subsequent is adjacent to the current location and/or viewpoint. Wherein, a location and/or a viewpoint is able to be later/after in time or following that of a current location and/or viewpoint, but does not have to be in an ordered incremental manner. The timeline elements of Williams et al. teaches one element within the timeline that is subsequent/after another (i.e. element 808E is after 802E and/or element 808E is after 800E of Fig. 9). And, even in the event a user selects which timeline element to play out of two or more elements, one playback would be subsequent/after another due to the order of selection. Although, Applicant’s arguments infer a fixed increment of locations and viewpoints, one adjacently after another, the claim language is broad and allows for a broader interpretation than inferred by Applicant’s arguments.
Applicant Arguments fail to address the teachings of You et al., wherein one view is subsequent/after another (You; [¶ 0091], Figs. 5A-C). Such that, a current location of a current viewpoint and a subsequent location of a subsequent viewpoint is depicted (within Fig. 5A-C).
Therefore, Applicant’s arguments fail to be persuasive.

Applicant argues (Remarks, Page 11, ¶ 5 to Page 12, ¶ 3), that “Williams always renders all of his timeline elements 903 so that a user is able to select a video clip at any time as shown in FIG. 9. The intent of Williams is an ‘on demand’ playback system in that a video clip is played when the corresponding timeline element 903 is selected by a user, whenever the user makes the selection. Because Williams intends for a user to be able to select a timeline element 903 at any time, to render a timeline element 903 ‘prior to the event time and in time for a user to move within the video content following a trajectory from the location of the current viewpoint to the location of the subsequent viewpoint before the event time’ would defeat the purpose of Williams’ ‘on demand’ system to make a selection at any time. Further, Williams fails to teach or suggest ‘rendering the at least one indicator within a current field of view’ because Williams displays timelines outside the video content.
Further, a user in Williams merely selects a timeline element 903 to play a video clip. Williams has no concept of a user moving within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time. The user simply selects the timeline element 903 to play a video clip when the user wants to play the video clip. The user in Williams does not follow any trajectory between locations because the user manually selects playback positions in the video based on identified event records. The user in Williams does not and cannot follow a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint. Williams’ ‘on demand’ video functionality would be destroyed by any attempt for a user to move within video content following a trajectory from the location of the current viewpoint to the location of the subsequent viewpoint before the event time. Williams’ user must select the timeline element 903 to play a video clip, at which time the video jumps to that clip. Therefore, any attempt to combine Williams ‘on demand’ video functionality with You’s scrolling of recorded panoramic video (paragraph [0018] of You) would destroy Williams ‘on demand’ video functionality.
Williams describes capturing a sporting event with more than one camera, with each camera having a different field of view or camera angle of the sporting event [0107]. Such different views do not teach or suggest different locations of the video content, merely different perspectives of the same location. The user in Williams ‘jumps’ from video clip to video clip by selecting another timeline element 903, thus selection of a different camera angle results in an abrupt change of viewpoint, and an abrupt change does not follow a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint.”
The Examiner disagrees. Applicant fails to view the teachings of You et al., wherein the arrow/indicator is rendered within the current view (You; [¶ 0091], Figs. 5A-C). and wherein, the timeline elements and field of view of Williams et al. is modified to incorporate the indications as rendered within the current view as taught by You et al.
Additionally, although Williams et al. teaches that a user is able to select different points within a timeline to view content, Applicant fails to view that content within a timeline is able to be playback without selection (Williams; [¶ 0088]).
Still further, Applicant fails to view the teachings of You et al., wherein the trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint is taught by You et al. (You; [¶ 0091-0097], as illustrated within Figs. 5A-C).
Therefore, Applicant’s arguments fail to be persuasive.

Applicant argues (Remarks, Page 12, ¶ 4 to Page 13, ¶ 2), that “You provides a sensory cue for a viewer of the recorded panoramic video output to indicate the direction of a future event in the recorded panoramic video output [Abstract] to direct a user to the left or right [0085]. You is silent regarding a location of a viewpoint. Because You’s panoramic video is taken from a single location, the user remains in one location, thus the user is unable to navigate from a current location to a subsequent location. Because You’s location does not change, rendering an indicator in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time is meaningless because You’s location does not change and one cannot render an indicator before the current time.
Thus, You fails to teach or suggest that an indicator is rendered in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time at which the event occurs in the video content.
Thus, no combination of Williams and You teaches or suggests ‘rendering the at least one indicator within a current field of view while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time at which the event occurs in the video content’ as set forth in claim 1.”
The Examiner disagrees. Wherein, Applicant fails to view the teachings that enable the field of view (FOV) to be at one or more locations within a panoramic image. Although, Applicant’s arguments infer that the claimed location is in relation with one or more coordinate positions within a virtual scene, the location (of a viewpoint) as claimed is broad. You et al. teaches a FOV is at one or more implicit locations within the panoramic image, as illustrated within Figs. 5A-C, and that a user navigates through a virtual scene in the video content using head movements (i.e. panning left or right) (You; [¶ 0091, ¶ 0093, and ¶ 0095-0097]). Although, You et al. fails to explicit teach other types of physical movement of a user, such as walking through a virtual scene, the claims are silent regarding more narrow limitations that would overcome head movements that allow a user to navigate one or more viewing locations within a virtual scene (as taught by You et al.).    
Furthermore, the panoramic image (which Applicant refers to as a single image or taken from a single location) and the stationary location of a user’s legs (which Applicant infers through a single location, the user remains in one location, or the location does not change) fails to address the user’s ability to change a FOV in one or more implicit location of the panoramic image (You; [¶ 0091, ¶ 0093, and ¶ 0095-0097], as illustrated within Figs. 5A-C).
Still further, the indicator (i.e. arrow) is rendered before the event (i.e. the diver submerges into the water) in time for a user to move their head (by panning right) within the video content following a trajectory (of the arrow) from the current (FOV) location to the subsequent (FOV) location before the event (i.e. diver submerges into the water) (You; [¶ 0091, ¶ 0093, and ¶ 0095-0097], as illustrated within Figs. 5A-C).
Therefore, Applicant’s arguments fail to be persuasive.



Regarding dependent claim(s) 6 and 13:

Applicant argues (Remarks, Page 13, ¶ 5 to Page 14, ¶ 1), that “Display of Williams timeline elements 903 as an overlay on the rendered portion of the video content would result in video content so confusing as to be unusable. Williams displays actual timelines outside the rendered video content because the timelines are so large and unhelpful to be displayed within the video content itself. FIG. 9 clearly shows timelines 902 more than twice the size of the displayed video content 910 or 1010. Thus, further evidencing the inability of the timeline elements 903 to be indicators as set forth in the claims. Thus, combining Williams and You with the indicators as suggested in the Final Office would destroy the appearance of the video content. Thus, no combination of Williams and You teaches or suggests ‘the at least one indicator includes one or more visual objects to be overlaid on the rendered portion of the video content’ as set forth in dependent claims 6 and 13.”
The Examiner disagrees. Applicant arguments appear to be based on option and not directed toward the modified teaches of the applied prior art. Wherein, Applicant fails to view the teachings the timeline elements and field of view of Williams et al. is modified to incorporate the arrow/indicator being rendered within the current view within You et al.
Furthermore, Applicant fails to view the combination, wherein the timeline, timeline elements, and viewing area (i.e. video clip) of Williams et al. is modified so that the timeline elements provide information of interest to a user that is linked to the arrow/indicator of You et al. In other words, within playback of a panoramic image a user might not be aware of all the content that is available at once and an arrow will be rendered to help guide a user to content that will appear at a future point within the playback, which is located in a different viewing region than what is currently being viewed by a user. Thus, the timeline, timeline elements, and arrow/indicator are useful in that it provides awareness of something of interest within the video content.
Even further, the appearance of the video content will not be destroyed, because the combination does not try to overlay the timeline with the video content, but rather modifies the video content to become panoramic that would incorporate an indicator of future events in relation with the FOV.   
Therefore, Applicant’s arguments fail to be persuasive.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4-9, 11-14, 16-21, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US PGPUB No. 20160379682 A1, hereinafter Williams, in view of You et al., US PGPUB No. 20170026577 A1, hereinafter You, and further in view of Kotake et al., US PGPUB No. 20050116964 A1, hereinafter Kotake.

Regarding claim 8, Williams discloses an apparatus comprising at least one processor and at least one memory having stored instructions operative (Williams; a system/apparatus comprising at least one processor and at least one memory having stored instructions operative [¶ 0028-0029]; wherein, image processing apparatus comprises at least one processor and at least one memory having stored computer program code (i.e. instruction operations) [¶ 0030-0031]; moreover, an apparatus comprising a controller and storage unit [¶ 0068-0069]), when executed by the at least one processor to cause the apparatus (Williams; image processing apparatus comprises at least one processor and at least one memory having stored computer program code (i.e. instruction), as addressed above, is operative when executed by the at least one processor to cause the system/apparatus to perform [¶ 0030-0031]) to: 
obtain data representative of a timeline from a metadata component of a video content (Williams; the system/apparatus, as addressed above, configured to obtain data representative of a timeline [¶ 0081-0083], as illustrated within Fig. 9, from a metadata/data component of one or more recordings (i.e. video content) [¶ 0007 and ¶ 0072-0074]; wherein video content corresponds to data from a camera [¶ 0029 and ¶ 0032-0033] and captured video and metadata associated with the video [¶ 0031, ¶ 0067, ¶ 0069, and ¶ 0071]; such that, one or more recorded events can occur over the same or overlapping time periods [¶ 0078], and each recorded event can be recorded live or during playback [¶ 0079]), wherein the timeline comprises information representative of an event time and a location of an event within the video content (Williams; the timeline, as addressed above, comprises information representative of an event time and a location of an event within the video content [¶ 0073-0077]; wherein, an event is linked to a start time, end time, and identifier [¶ 0072] corresponding to timeline elements further corresponding to one or more locations within a timeline of the recordings (i.e. video content) [¶ 0083-0085], as illustrated within Fig. 9; such that, timeline elements appear positioned/located on a timeline [¶ 0086]; additionally, a location of at least one event (i.e. player and/or a player’s actions) within the recording (i.e. video content) corresponds to X and Y positioning within a tracked timeline [¶ 0091-0093 and ¶ 0101-0102]), wherein the data is obtained before the event time at which the event occurs in the video content (Williams; the data (representative of a timeline from a metadata component of the video content) is obtained before the event time (i.e. start and/or end time) at which the event occurs in the recordings (i.e. video content) [¶ 0069, ¶ 0071-0073, and ¶ 0138]; moreover, playback [¶ 0106 and ¶ 0114]; additionally, predicting position of an object/event in determining a FOV of a camera [¶ 0064-0066]);
process the timeline to identify the event within the video content before the event becomes active (Williams; the system/apparatus, as addressed above, configured to process the timeline to identify the event within the video content before the event starts within a playback (i.e. becomes active, replays) [¶ 0073, ¶ 0079, ¶ 0081, and ¶ 0086]; moreover, stored video recording [¶ 0031 and ¶ 0088] and played back viewing options [¶ 0106, ¶ 0114, and ¶ 0132-0133]; and moreover, object/event detection and recognition [¶ 0046 and ¶ 0071-0072]);
determine at least one indicator to direct attention toward the subsequent viewpoint from which to view the event within the video content (Williams; the system/apparatus, as addressed above, configured to determine at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) to subjectively direct attention toward the subsequent viewpoint from which to view the event within the video content [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110], as illustrated within Fig. 9 and Fig. 12; moreover, selectable timeline elements [¶ 0097-0098] in relation with multiple viewpoints [¶ 0107-0109 and ¶ 0114-0115], as illustrated within Figs. 13A-D; additionally, subsequent viewpoints [¶ 0119-0122]; such that, UIs/GUIs and one or more elements of a UI/GUI are implicitly designed to obtain user attention), the at least one indicator being determined according to the current viewpoint in the video content and the location of the event within the video content (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) being determined according to a current/selected viewpoint in the video content and the location of the event within the video content [¶ 0097-0098 and ¶ 0116-0118], as illustrated within Figs. 13A-D; moreover, current/selected viewpoint [¶ 0119-0122] as well as playback viewing [¶ 0106, ¶ 0114, and ¶ 0132-0133]; wherein, cut-out video clips are identified by the selection [¶ 0107-0109 and ¶ 0114-0115]), wherein the subsequent viewpoint has the subsequent location and a subsequent viewing direction within the video content and wherein the subsequent location is different from the current location of the current viewpoint (Williams; the subsequent viewpoint, as addressed above, has a subsequent location and a subsequent viewing direction/orientation (as depicted) within the video content and wherein the subsequent location is different from the current/selected location of the current/selected viewpoint [¶ 0115-0116 and ¶ 0119-0121], as illustrated within Figs. 13A-D; moreover, one or more camera views associated with the same or different views between events [¶ 0122-0123]; moreover, selectable viewpoints [¶ 0097-0098 and ¶ 0116-0118]); and
render the at least one indicator while rendering the portion of the video content (Williams; the system/apparatus, as addressed above, configured to render the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) while rendering the portion of the video content [¶ 0083, ¶ 0086, and ¶ 0097-0099], as illustrated within Fig. 9; moreover, presenting both a video clip and view image [¶ 0104-0106], as depicted within Fig. 12, and/or presenting multiple video clips [¶ 0107 and ¶ 0119-0120, and ¶ 0122], as depicted within Figs. 13A-D), wherein the at least one indicator is rendered prior to the event time and in time for a user to move from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time at which event occurs in the video content (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) is rendered prior to the event time (i.e. start and/or end time) and in time for a user to move from the current/selected location (on the timeline) to the current/selected viewpoint to the subsequent location (on the timeline) of the subsequent viewpoint before the event time (i.e. start and/or end time) at which the event occurs in the video content [¶ 0106-0107, ¶ 0114-0116, and ¶ 0132-0133], as illustrated within Figs. 13A-D; wherein, user selection [¶ 0097-0098 and ¶ 0116-0118] enables one or more differing viewpoints for a user to navigate (i.e. move to and from viewpoints) [¶ 0119-0122]).  
Williams fails to teach wherein a user navigates through a virtual scene in the video content from a current location having a current viewpoint at a current time to a subsequent location having a subsequent viewpoint at or before the event time; 
an indicator to direct attention; and
render the at least one indicator within a current field of view while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time at which the event occurs in the video content.
However, You teaches to: 
obtain data representative of a timeline from a metadata component of the video content (You; obtaining data representative of a timeline (i.e. frame sequence over time, recording) from a metadata component of the video content [¶ 0077-0078 and ¶ 0081]; additionally, metadata associated with recorded video content [¶ 0072-0073]), wherein the timeline comprises information representative of an event time and a location of an event within the content (You; the timeline (i.e. frame sequence over time, recording) comprises information representative of an event time and a (FOV) location of at least one event within the content [¶ 0078-0080]; additionally, events are identifiable within the video content data and associated with metadata [¶ 0068-0070]; moreover, video data and flagged events [¶ 0129-0130]), wherein the data is obtained before the event time at which the event occurs in the video content (You; wherein the data is obtained before the event time at which the at least one event occurs in the video content [¶ 0073-0075 and ¶ 0078-0080]; moreover, sensory cue [¶ 0073-0075] to indicate a future event [¶ 0072], and playback [¶ 0068]), wherein a user navigates through a virtual scene of the video content from a current location having a current viewpoint at a current time to a subsequent location having a subsequent viewpoint at or before the event time (You; a user navigates (by panning left or right) through a virtual scene of the video content from an implicit current (FOV) location having a current viewpoint at a current time to an implict subsequent (FOV) location having a subsequent viewpoint at or before the event time [¶ 0091-0093], as illustrated within Figs. 5A-C; wherein, current time and a time before or at an event is implicit, given that a diver is about to dive into the water (corresponding to an event) in the near future [¶ 0094], that it is indicated to a viewer/user that an event is about to occur (i.e. future event) in relation to their current viewpoint (in that moment) [¶ 0062 and ¶ 0095], and that it is suggested to the viewer/user to change their viewpoint before the event happens [¶ 0096-0097]); 
determine at least one indicator to direct attention toward the subsequent viewpoint from which to view the event within the video content (You; determine at least one indicator (i.e. cues) to direct/navigate attention toward the subsequent FOV/viewpoint from which to view the event within the video content [¶ 0091-0093], as illustrated within Figs. 5A-C; wherein, a viewer’s current FOV is given a cue (i.e. visual arrow associated with a pointing direction) [¶ 0094-0096] that is associated with directing/navigating the FOV (i.e. user’s attention) toward another FOV/viewpoint [¶ 0096-0097 and ¶ 0099]; moreover, EOI [¶ 0058-0059] and future event direction [¶ 0062]), the at least one indicator being determined according to the current viewpoint in the video content and the location of the event within the video content (You; the at least one indicator (i.e. cue, arrow, visual graphic), as addressed above, being determined according to a current FOV/viewpoint in the video content and the location (left or right) of the event within the video content [¶ 0094-0097], as illustrated within Figs. 5A-C), wherein the subsequent viewpoint has the subsequent location and a subsequent viewing direction within the video content and wherein the subsequent location is different from the current location of the current viewpoint (You; the subsequent FOV/viewpoint, as addressed above, has the implicit subsequent (FOV) location (i.e. left or right) and a subsequent viewing direction/orientation within the video content and wherein the implict subsequent (FOV) location (i.e. left or right) is different from the current/selected location of the current/selected FOV/viewpoint [¶ 0094-0097], as illustrated within Figs. 5A-C; moreover, a current FOV corresponding to FOV 502A [¶ 0094-0095], subsequent FOV correspond to FOV 502B [¶ 0096] and/or FOV 502C [¶ 0097], and event FOV corresponding to FOV 502C [¶ 0097]; moreover, location information [¶ 0078-0080], as depicted within Figs. 5A-C); and
render the at least one indicator within a current field of view while rendering the portion of the video content (You; render the at least one indicator within a current field of view while rendering the portion of the video content [¶ 0073-0075]; moreover, rendering a visual cue [¶ 0091-0093], as illustrated within Figs. 5A-C, to indicate to a viewer that an event is about to occur [¶ 0094-0097]), wherein the at least one indicator is rendered prior to the event time and in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time at which the event occurs in the video content (You; the at least one indicator is rendered prior to the implicit event time and (subjectively) in time for a user to move within the video content following a trajectory from the implicit current (FOV) location of the current viewpoint, as illustrated within Figs. 5A-B, to the implicit subsequent (FOV) location of the subsequent viewpoint before the event time at which the event occurs in the video content, as illustrated within Fig. 5C, [¶ 0094-0097]; wherein, current time and a time before or at an event is implicit, given that a diver is about to dive into the water (corresponding to an event) in the near future [¶ 0094], that it is indicated to a viewer/user that an event is about to occur (i.e. future event) in relation to their current viewpoint (in that moment) [¶ 0062 and ¶ 0095], and that it is suggested to the viewer/user to change their viewpoint before the event [¶ 0096-0097]; moreover, a cue is provided prior to an event [¶ 0068]).
Williams and You are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect for a display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams, to incorporate to: obtain data representative of a timeline from a metadata component of the video content, wherein the timeline comprises information representative of an event time and a location of an event within the content, wherein the data is obtained before the event time at which the event occurs in the video content, wherein a user navigates through a virtual scene of the video content from a current location having a current viewpoint at a current time to a subsequent location having a subsequent viewpoint at or before the event time; and determine at least one indicator to direct attention toward the subsequent viewpoint from which to view the event within the video content, the at least one indicator being determined according to the current viewpoint in the video content and the location of the event within the video content, wherein the subsequent viewpoint has the subsequent location and a subsequent viewing direction within the video content and wherein the subsequent location is different from the current location of the current viewpoint; and render the at least one indicator within a current field of view while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event time and in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event time at which the event occurs in the video content (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).
Williams as modified by You fails to disclose wherein a user navigates through a virtual scene in the video content from a current location having a current viewpoint to a subsequent location having a subsequent viewpoint.
However, Kotake teaches wherein a user navigates through a virtual scene (Kotake; a user navigates through a virtual scene [¶ 0030 and ¶ 0070-0072]; moreover, constructing virtual walk-through using image-based rendering (IBR) [¶ 0003-0005]) in the video content from a current location having a current viewpoint to a subsequent location having a subsequent viewpoint at or before the event (Kotake; in the video content from a current location having a current viewpoint to a subsequent location having a subsequent viewpoint at or before the event [¶ 0071-0073]; moreover, imaging direction corresponding to locations and viewpoints [¶ 0042-00440], as illustrated within Fig. 5; wherein, an event corresponds to a sought after target [¶ 0046-0047]);
determine at least one indicator to direct attention toward the subsequent viewpoint from which to view the event within the video content (Kotake; determine at least one indicator/annotation to direct attention toward the subsequent viewpoint from which to view the event within the video content [¶ 0071-0073], as illustrated within Figs. 11B-D), the at least one indicator being determined according to the current viewpoint in the video content and the location of the event within the video content (Kotake; the at least one indicator/annotation being determined according to the current viewpoint in the video content and the location of the event within the video content [¶ 0071-0073]; wherein, a current viewpoint and location of an event [¶ 0046, ¶ 0050, and ¶ 0053-0054], as illustrated within Fig. 6; and wherein, display position of the annotation is determined [¶ 0061-0062]), wherein the subsequent viewpoint has the subsequent location and a subsequent viewing direction within the video content and wherein the subsequent location is different from the current location of the current viewpoint (Kotake; the subsequent viewpoint has the subsequent location and a subsequent viewing direction within the video content and wherein the subsequent location is different from the current location of the current viewpoint [¶ 0070-0073], as illustrated within Figs. 11A-D); and 
render the at least one indicator within a current field of view while rendering the portion of the video content (Kotake; render the at least one indicator/annotation within a current field of view while rendering the portion of the video content [¶ 0070-0073], as illustrated within Figs. 11A-D), wherein the at least one indicator is rendered prior to the event and in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event at which the event occurs in the video content (Kotake; the at least one indicator/annotation is rendered prior to the event and (subjectively) in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event at which the event occurs in the video content [¶ 0070-0073], as illustrated within Figs. 11A-D).
Williams in view of You and Kotake are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect for a display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You, to incorporate wherein a user navigates through a virtual scene in the video content from a current location having a current viewpoint to a subsequent location having a subsequent viewpoint at or before the event; determine at least one indicator to direct attention toward the subsequent viewpoint from which to view the event within the video content, the at least one indicator being determined according to the current viewpoint in the video content and the location of the event within the video content, wherein the subsequent viewpoint has the subsequent location and a subsequent viewing direction within the video content and wherein the subsequent location is different from the current location of the current viewpoint; and render the at least one indicator within a current field of view while rendering the portion of the video content, wherein the at least one indicator is rendered prior to the event and in time for a user to move within the video content following a trajectory from the current location of the current viewpoint to the subsequent location of the subsequent viewpoint before the event at which the event occurs in the video content (as taught by Kotake), in order to provide information to a user that is easily understandable and/or intuitive (Kotake; [¶ 0006-0007]).

Regarding claim 9, Williams in view of You and Kotake further discloses the apparatus of claim 8, wherein the event within the video content is further associated, in the timeline, with at least one identifier (Williams; the event within the video content [¶ 0072-0073, ¶ 0083 and ¶ 0086] is further associated with at least one identifier in the timeline [¶ 0083-0085], as illustrated within Fig. 9; moreover, one or more events and the event’s associated data [¶ 0073-0077]).  
You further teaches at least one rank indicative of a level of interest among a plurality of different levels of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest (You; at least one rank indicative of a level of interest among a plurality of different levels (i.e. more and less) of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest [¶ 0075]; moreover, EOI [¶ 0058-0059]) in the timeline (You; timeline (i.e. frame sequence over time, recording) [¶ 0060 and ¶ 0091-0093], as illustrated within Figs. 5A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You and Kotake, to incorporate at least one rank indicative of a level of interest among a plurality of different levels of interest and wherein the instructions are further operative to determine the at least one indicator according to the at least one level of interest in the timeline (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 11, Williams in view of You and Kotake further discloses the apparatus of claim 8, wherein the video content is a projection of a dynamic three-dimension scene and wherein the location of the event is determined according to an object of the three-dimension scene (Williams; the video content is a computed representation (i.e. projection) of a dynamic 3D scene [¶ 0041-0042, ¶ 0046, and ¶ 0067] captured via a camera [¶ 0029 and ¶ 0033] and wherein the location of the event is determined according to an object of the 3D scene [¶ 0073-0077]; moreover, a 3D scene corresponding to a live (real world) event (i.e. sporting event) [¶ 0039 and ¶ 0079]; moreover, object detection and recognition [¶ 0041-0042 and ¶ 0046]). 
 
Regarding claim 12, Williams in view of You and Kotake further discloses the apparatus of claim 8, wherein the location of the event is determined according to a description of a shape of a two-dimension part of the video content (Williams; the location of the event is determined according to a description of a shape (i.e. frame, clip, segment) of a 2D part of the video content [¶ 0083-0086], as illustrated within Fig. 9; additionally, horizontal and vertical positioning [¶ 0092-0093], video clip [¶ 0098-0100 and ¶ 0103-0105], and cut-outs [¶ 0101-0102]).  
	
Regarding claim 13, Williams in view of You and Kotake further discloses the apparatus of claim 8, wherein the at least one indicator includes one or more visual objects to be overlaid on the rendered portion of the video content (You; the at least one indicator (i.e. cue) includes one or more visual objects (i.e. arrow) to be overlaid on the rendered portion of the video content [¶ 0091-0093], as illustrated within Figs. 5A-C; moreover, providing a visual cue within a FOV [¶ 0065 and ¶ 0095] that is dynamic in relation with a FOV [¶ 0014-0015 and ¶ 0096-0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You and Kotake, to incorporate the at least one indicator includes one or more visual objects to be overlaid on the rendered portion of the video content (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 14, Williams in view of You and Kotake further discloses the apparatus of claim 8, wherein the at least one indicator comprises a haptic effect (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) comprises a visual effect [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110] and touch/dragging (i.e. haptic) effect [¶ 0108 and ¶ 0132], as illustrated within Fig. 9 and Fig. 12).  
You further teaches the at least one indicator comprises a haptic effect (You; at least one indicator (i.e. cue) comprises a haptic effect [¶ 0126]; moreover, haptic cue [¶ 0009 and ¶ 0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You and Kotake, to incorporate the at least one indicator comprises a haptic effect (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 16, Williams in view of You and Kotake further discloses the apparatus of claim 14, further comprising haptic effectors (Williams; touch screen (i.e. haptic effectors) [¶ 0036 and ¶ 0097]), wherein the instructions are further operative to render the haptic effects of the indicators on the haptic effectors (Williams; the instructions, as addressed within the parent claim(s), are further operative to render [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110] the touch/dragging (i.e. haptic) effect [¶ 0108 and ¶ 0132], as illustrated within Fig. 9 and Fig. 12, of the indicators (i.e. identifiers, timeline elements, visual timeline elements corresponding to one or more event records, visual graphics) [¶ 0083-0086], as depicted within Fig. 9, on the touch screen (i.e. haptic effectors) [¶ 0036, ¶ 0097-0098, and ¶ 0108]).  
You further teaches the at least one indicator comprises a haptic effect (You; at least one indicator (i.e. cue) comprises a haptic effect [¶ 0126]; moreover, haptic cue [¶ 0009 and ¶ 0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You and Kotake, to incorporate the at least one indicator comprises a haptic effect (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 8, due to the similarities claim 1 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 1; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Williams discloses a method of rendering at least one indicator when rendering a portion of a video content (Williams; a method of rendering [¶ 0002, ¶ 0065-0066, and ¶ 0138] at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) when rendering a portion of a video content [¶ 0083-0086], as illustrated within Fig. 9).
	(further refer to the rejection regarding claim 8)

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 9, due to the similarities claim 2 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 2.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 11, due to the similarities claim 4 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 12, due to the similarities claim 5 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 13, due to the similarities claim 6 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 14, due to the similarities claim 7 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 7.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 8, due to the similarities claim 17 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 17; however, the subject matter/limitations not addressed by claim 17 is/are addressed below.
Williams further discloses a method (Williams; a method of rendering [¶ 0002, ¶ 0065-0066, and ¶ 0138] at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) when rendering a portion of a video content [¶ 0083-0086], as illustrated within Fig. 9) comprising: 
rendering a first segment of a video content (Williams; the method, as addressed above, comprises rendering a 1st segment of a video content [¶ 0083-0086], as illustrated within Fig. 9; moreover, one or more segments of video content [¶ 0073-0077]; still further, video clip [¶ 0098-0100 and ¶ 0103-0105] and cut-outs [¶ 0101-0102]);
processing the timeline to identify the event within the video content before the event become active (Williams; the method, as addressed above, comprises processing the timeline to identify the event within the video content before the event playback (i.e. becomes active, replays) [¶ 0073, ¶ 0079, ¶ 0081, and ¶ 0086]; moreover, stored video recording [¶ 0031 and ¶ 0088] and played back viewing options [¶ 0106, ¶ 0114, and ¶ 0132-0133]; and moreover, object/event detection and recognition [¶ 0046 and ¶ 0071-0072]), wherein the event is active for a time period between a first timestamp and a second timestamp (Williams; the event is active for a time period between a 1st timestamp (i.e. start time) and a 2nd  timestamp (i.e. end time) [¶ 0106-0107, ¶ 0114-0116, and ¶ 0132-0133] , as illustrated within Figs. 13A-D);
based on the location of the event in the video content and the current location and direction of the current viewpoint in the rendered first segment (Williams; the method, as addressed above, comprises based on the location of the event in the video content [¶ 0097-0098 and ¶ 0116-0118] and the current location and direction/orientation (as depicted) of a current/selected viewpoint in the rendered 1st segment [¶ 0115-0116 and ¶ 0119-0121], as illustrated within Figs. 13A-D; moreover, current/selected viewpoint [¶ 0119-0122] as well as playback viewing [¶ 0106, ¶ 0114, and ¶ 0132-0133]; wherein, cut-out video clips are identified by the selection [¶ 0107-0109 and ¶ 0114-0115]; moreover, one or more camera views associated with the same or different views between events [¶ 0122-0123]; even further, selectable viewpoints [¶ 0097-0098 and ¶ 0116-0118]), determining at least one indicator to direct attention toward the subsequent viewpoint with the subsequent location and subsequent viewing direction from which to view the event (Williams; determine at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) to subjectively direct attention toward a subsequent viewpoint with a subsequent location and subsequent viewing direction/orientation (as depicted) from which to view the at least one event from the current/selected viewpoint in the rendered 1st segment [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110], as illustrated within Fig. 9 and Fig. 12; moreover, selectable timeline elements [¶ 0097-0098] in relation with multiple viewpoints [¶ 0107-0109 and ¶ 0114-0115], as illustrated within Figs. 13A-D; additionally, subsequent viewpoints [¶ 0119-0122]; such that, UIs/GUIs and one or more elements of a UI/GUI are implicitly designed to obtain user attention); and 
providing the at least one indicator while rendering the first segment of the video content (Williams; providing the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) while rendering the 1st  segment of the video content [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110], as illustrated within Fig. 9 and Fig. 12), wherein the at least one indicator is provided prior to the event time and in time for a user to move from the current viewpoint to the subsequent location of the subsequent viewpoint before the event time at which the event occurs in the video content (Williams; the at least one indicator (i.e. identifier, timeline element, visual timeline element corresponding to an event record, visual graphic) is provided prior to the event time (i.e. start and/or end time) and in time for a user to move from the current/selected viewpoint to the subsequent location of the subsequent viewpoint before the event time (i.e. start and/or end time) at which the at least one event occurs in the video content [¶ 0106-0107, ¶ 0114-0116, and ¶ 0132-0133] , as illustrated within Figs. 13A-D; wherein, user selection [¶ 0097-0098 and ¶ 0116-0118] enables one or more differing viewpoints for a user to navigate (i.e. move to and from viewpoints) [¶ 0119-0122]).
(further refer to the rejection regarding claim 8)

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 21, due to the similarities claim 18 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 18.

Regarding claim 19, Williams in view of You and Kotake further discloses the method of claim 2, wherein the at least one rank indicative of a level of interest is included in the metadata (You; the at least one rank/preference indicative of a level of interest, as addressed within the parent claim(s), is included in the metadata [¶ 0068-0069, ¶ 0075-0076, and ¶ 0125]; wherein, metadata is linked to viewing interest [¶ 0078-0080]; moreover, user profile data [¶ 0022, ¶ 0063, and ¶ 0087] linked to metadata [¶ 0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You and Kotake, to incorporate wherein the at least one rank indicative of a level of interest is included in the metadata (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 19, due to the similarities claim 20 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 20.

Regarding claim 21, Williams in view of You and Kotake further discloses the apparatus of claim 9, wherein the at least one indicator includes at least one of a color code, a specific symbol, a countdown, and a haptic effect (Williams; the at least one indicator (i.e. identifiers, timeline elements, visual timeline elements corresponding to one or more event records, visual graphics) [¶ 0083-0086], as depicted within Fig. 9,  includes at least one of a color code, a specific symbol (i.e. shape, graphic), and a touch/dragging (i.e. haptic) effect [¶ 0036, ¶ 0097-0098, ¶ 0108 and ¶ 0132], as illustrated within Fig. 9 and Fig. 12; moreover, highlighting/indicating graphics [¶ 0083, ¶ 0086, ¶ 0104-0106, and ¶ 0110]).
You further teaches the at least one indicator includes a haptic effect (You; at least one indicator (i.e. cue) includes a haptic effect [¶ 0126]; moreover, haptic cue [¶ 0009 and ¶ 0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You and Kotake, to incorporate the at least one indicator includes a haptic effect (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 28, Williams in view of You and Kotake further discloses the method of claim 1, wherein the event is active when the event is able to be displayed from a viewing direction in which the event is displayable (You; the event is active when the event is able to be displayed from a viewing direction in which the event is displayable [¶ 0091-0093], as illustrated within Fig. 5A-C; moreover, the event of Fig. 5C (corresponding to a current event) is displayed and is active when it is the current view of the user [¶ 0097]; such that, when the event is not within the current view as illustrated within Figs. 5A-B it is not active to a user (corresponding to a future event and not a current event) [¶ 0094-0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Williams as modified by You and Kotake, to incorporate the event is active when the event is able to be displayed from a viewing direction in which the event is displayable (as taught by You), in order to provide immersive video environment that allows a user to be notified of an event of interest (You; [¶ 0057-0059]).

Regarding claim 29, Williams in view of You and Kotake further discloses the method of claim 1, wherein the event is active for a time period between a first timestamp and a second timestamp (Williams; the event is active for a time period between a 1st timestamp (i.e. start time) and a 2nd timestamp (i.e. end time) [¶ 0106-0107, ¶ 0114-0116, and ¶ 0132-0133], as illustrated within Figs. 13A-D).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616